                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
______________________________________________________________________________

JOHN ELMY, individually and on      )
behalf of all other similarly situated
                                    )
persons,                            )
                                    )
      Plaintiff,                    )
                                    )           Case No.: 3:17-cv-01199
 v.                                 )           Judge Campbell
                                    )           Magistrate Judge Frensley
                                    )
WESTERN EXPRESS, INC., NEW          )
HORIZONS LEASING, INC., and         )
JOHN DOES 1-5,                      )
                                    )
      Defendants.                   )
______________________________________________________________________________

       NEW HORIZONS LEASING, INC.’S PARTIAL MOTION TO DISMISS
     PLAINTIFF’S AMENDED COLLECTIVE & CLASS ACTION COMPLAINT
______________________________________________________________________________

       Defendant New Horizons Leasing, Inc. (“New Horizons”), by its undersigned counsel,

hereby moves this Honorable Court, pursuant to Federal Rule of Civil Procedure 12(b)(6), to

dismiss Causes of Action I and IV through VIII from Plaintiff’s Amended Collective and Class

Action Complaint (“Amended Complaint”) with prejudice in this matter. (D.E. 162).

       As set forth more fully in New Horizons’ contemporaneously filed Memorandum of Law

in Support, this Motion is predicated on Plaintiff’s failure to state a claim upon which relief can

be granted with respect to his: (1) Federal Forced Labor; (2) Tennessee Common Law

Unenforceable Contract; (3) Tennessee Common Law Unjust Enrichment; (4) FLSA

misclassification; (5) Truth-in-Leasing Act; and (6) Breach of Contract causes of action.

       Accordingly, this Honorable Court should grant New Horizons’ Partial Motion to Dismiss

Plaintiff’s Causes of Action I and IV through VIII with prejudice.




   Case 3:17-cv-01199 Document 172 Filed 05/06/19 Page 1 of 3 PageID #: 1632
                                       Respectfully submitted,

                                       By:
                                              s/ R. Eddie Wayland________
                                              R. Eddie Wayland (No. 6045)
                                              Mark E. Hunt (No. 10501)
                                              Benjamin P. Lemly (No. 35225)
                                              KING & BALLOW
                                              315 Union Street
                                              Suite 1100
                                              Nashville, TN 37201
                                              (615) 726-5430
                                              rew@kingballow.com
                                              mhunt@kingballow.com
                                              blemly@kingballow.com

                                       Attorneys for New Horizons Leasing, Inc.




Case 3:17-cv-01199 Document 172 Filed 05/06/19 Page 2 of 3 PageID #: 1633
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with the Court

and electronically served on date reflected in the ECF system upon:



                                        Mike Sweeney
                                          Lesley Tse
                                Getman, Sweeney & Dunn, PLLC
                                        260 Fair Street
                                     Kingston, NY 12401
                                    Phone: (845) 255-9370

                                      Justin L. Swidler
                                   SWARTZ SWIDLER LLC
                                     1101 Kings Hwy N.
                                          Suite 402
                                    Cherry Hill, NJ 08034
                                    Phone: (856) 685-7420

                                        Charles Yezbak
                                      Yezbak Law Offices
                                    2002 Richard Jones Road
                                          Suite B-200
                                      Nashville, TN 37215



                                                      By:    s/ Benjamin P. Lemly
                                                             Benjamin P. Lemly




  Case 3:17-cv-01199 Document 172 Filed 05/06/19 Page 3 of 3 PageID #: 1634
